 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMorton Rosen, Selma Rosen and Sanford Rosen t/aSylvan Manor Health Care Center and ServiceEmployees International Union, Local 82. Case5-CA-1327427 April 1984SUPPLEMENTAL DECISION ANDORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 23 December 1983 Administrative LawJudge Sidney J. Barban issued the attached supple-mental decision. The Respondent filed exceptionsand a supporting brief, and the General Counselfiled a brief in answer to the Respondent's excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,1and conclusions and to adopt the recom-mended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, MortonRosen, Selma Rosen and Sanford Rosen t/a SylvanManor Health Care Center, Silver Spring, Mary-land, its officers, agents, successors, and assigns,shall pay Jacquelyn Davis the sum set forth in theOrder.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings. Nor do we find, after a full review of the record and thejudge's decision, any evidence to support the Respondent's claim that thejudge's findings were the result of bias and prejudice.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge. Thismatter was heard at Washington, D.C., on August 3 and5, 1983, on a backpay specification dated May 9, 1983,issued pursuant to an order of the National Labor Rela-tions Board directing the above-named Respondent to,inter alia, make Jacquelyn Davis (herein Davis) wholefor any loss of earnings she may have suffered because ofthe discrimination against her, plus interest. 264 NLRB1342 (1982). Respondent's answer raises issues set forthhereinafter.On the entire record in this case, from observation ofthe witnesses and their demeanor, and after due consider-ation of the briefs filed by Respondent and the GeneralCounsel,' I make the followingFINDINGS AND CONCLUSIONSI. THE ISSUESBoth Respondent and the General Counsel agree thatthe backpay period in this matter begins on April 1,1981. (All dates herein are in 1981, unless otherwisenoted.) The parties disagree as to when the backpayperiod ended. The General Counsel contends that thebackpay period ended on February 11, 1983, when Re-spondent offered Davis reinstatement. However, Re-spondent contends that period did not extend beyondSeptember 16, 1981, when Respondent asserts Davis wasfired by an interim employer for alleged "gross miscon-duct," tolling backpay at that point.Respondent further argues that backpay should betolled as of the date of Davis' discharge by the interimemployer, "if not before," because of an alleged failureby the General Counsel and by Davis "to obtain orpresent evidence of interim earnings" asserting that theGeneral Counsel is seeking to "escape his obligations" inthis regard by *seeking simply shift the burden of proofof Respondent." (Br. 11-12.) The General Counselargues that the burden of proof as to interim earnings bylaw falls upon Respondent.The major issue litigated concerns Respondent's claimthat Davis was discharged by an interim employer forconduct justifying tolling backpay at that point. TheGeneral Counsel contends that not only was the dis-charge unjustified, but, in fact, was the result of Davis'involvement with the Union.II. DAVIS' EMPLOYMENT DURING THE BACKPAYPERIODDavis was discharged by Respondent from her job asa nurses assistant on April 1. She credibly testified and Ifind that she thereupon sought employment at othernursing homes and hospitals in and around Washington,D.C., until she obtained employment at the HebrewHome of Greater Washington (herein the Hebrew Homeor the Home), on April 25, first on a part-time basis andthen full time. Davis continued to work for the HebrewHome until she was discharged on September 16, as dis-cussed hereinafter. Davis then sought work at a largenumber of places in the area, most of them hospitals andnursing homes, which she named at the hearing. I credither testimony.2Davis was employed on a temporaryI The General Counsel has filed a motion to strike certain argumentsin Respondent's brief and Respondent has filed an opposition thereto. Iwill consider the points made at appropriate places herein.2 Respondent does not controvert Davis' testimony as to her attemptsto find employment, except that Selma Rosen, one of the owners of Re-spondent (herein Rosen), asserts that as a general situation the nursinghomes in the area were generally in need of nursing assistants, on theContinued270 NLRB No. 2372 SYLVAN MANOR HEALTH CARE CENTERbasis by the Hospital for Sick Children, on December 7,and continued at that job until April 6, 1982, when hertemporary appointment ran out. After her termination bythe Hospital for Sick Children, Davis again sought em-ployment from a large number of places, including anumber which were not involved with nursing care.These were also named in the record. The only workwhich she secured was for 3 days from the Union. Davistestified that about a month and a half or 2 months aftershe lost her job at the Childrens Home, she "began get-ting discouraged and slowed down my search for work,"but she states that she "didn't stop looking, I neverstopped looking for employment. I didn't go out as muchas I had gone out. But I would get the yellow pages andI would call from the yellow pages, and on Sundays Iwould get the paper and I would call. But I sloweddown my search for work as far as going out." Therecord shows that previously Davis had driven to vari-ous places named, in her car, seeking work.Respondent also asserts that Davis "admitted ...torefusing to look in the suburban Virginia area, wherethere were jobs advertised." (Br. 13.) However, theactual testimony was somewhat different.sI cannot findon this record that Davis refused to seek jobs in Virginiaduring the periods with which we are concerned.111. DAVIS' EMPLOYMENT AT THE HEBREW HOMEAs noted, Davis was employed on a part-time basis bythe Hebrew Home on April 25, 1981. She was thereafteremployed by the Home on a full-time basis until she wasterminated on September 16, 1982. While employed atthe Hebrew Home, Davis was considered a good em-ployee. Indeed, DeVault, on Davis' separation form,rated her "good" on the four categories of "Attend-ance," "Efficiency," "Attitude," and "Competency." InJuly 1981, Davis' immediate supervisor, in recommend-ing that she be given permanent status, stated that Davis"has been performing her duties efficiently as a nurses as-sistant. She is caring toward the residents [as the Homereferred to patients] and has a good rapport with herfellow employees."Shortly before September 16, Rosen, who is, as noted,one of the owners of Respondent, called Samuel Roberts,executive director of the Hebrew Home, on the tele-basis of her understanding from her contacts with other establishments,not specified as to time. Virginia DeVarult, associate director of nursing atthe Hebrew Home (herein DeVault sometimes erroneously spelledDuVall in the transcript), a witness for Respondent, also indicated diffi-culty in securing nursing asitants because of the location of the Home,and said she "assumed" other homes were in need of nurses assistants. Inaddition, she referred to newspaper ads for nurses assistants, but nonewas produced. She did not specify the time periods referred to.Davis' testimony was as follows:Q. (Mr. Davison) Ms. Davis ..are you telling us now that theresimply weren't any nursing assistant jobs for 3.35 an hour or morewithin an area of, say four or five miles from your home? There justweren't any?A. No.Q. Nothing at all?A. The only listing for nursing assistants were-was in Virginia.The Hebrew Home had a listing for nursing assistant. It was in Vir-ginia.In fact, the Hebrew Home was in suburban Maryland, no less difficult ofaccess than suburban Virginia.phone and, after chiding him on the Home's hiring anumber of employees who had left Respondent's employ,said, according to Roberts, that "we were employing aformer employee of hers, and that the employee was amarginal employee, and we had made a choice, and wemay have difficulty with her." Roberts states that Rosennamed the employee as Jacquelyn Davis.4Both Robertsand Rosen state that Rosen did not refer to Davis' in-volvement with the Union. However, Rosen's testimonyat another place makes clear that because of the frequentinterchange of employees among the nursing homes, thenursing homes were aware of what was going on at theother homes. I have no doubt in the circumstances andfind that the supervisors at the Hebrew Home becamequickly aware of Davis' union involvement at Respond-ent's establishment. Roberts states that he advised the di-rector of nurses at the Hebrew Home, May Siegel, of thecall from Rosen; he states that he would have felt "dere-lict" if he had not done so. DeVault, who was an assi-sant to Siegel, testified that she had been made awarethat Davis had previously worked for Respondent, butcould not recall from whom she had learned this. Shedenied learning about Davis from Rosen, or that Rosenhad called her in the period immediately before she dis-charged Davis. Inasmuch as the purpose of Robert's ad-vising Siegel of Rosen's call was to alert the Home's su-pervisors of a possible personnel problem, I find it morethan likely, and infer that Siegel informed her assistant,DeVault, of the message passed on by Roberts on thisoccasion.Davis testified that a week before she was discharged,DeVault spoke to her and several other nurses aides,some of them previous employees of Respondent, whilethey were at the nurses station, stating "that Mrs. Rosenfrom [Respondent] had called her and asked her why shehad hired all of her employees. Mrs. DeVault turned tome and said, 'Especially you.' Mrs. Rosen asked why didshe hire that bad girl. Mrs. DeVault stated that 'Jackie,were you really trying to get a union?' I said yes."DeVault denied having any conversation with Rosenabout Davis before on or about April 5, 1982.5 DeVaultspecifically denied the conversation asserted by Davis, orthat in early September 1981 she had a conversation withDavis and other nurses aides about a telephone call sheallegedly received from Rosen.Respondent argues that, in resolving this credibilityconflict, the General Counsel's "failure to present testi-mony from any of [the three employees still employed atthe Hebrew Home who Davis identified as present atthis conversation], or to explain his failure to do so, war-rants the inference that their testimony would not havesupported Davis." (Br. 9.) That statement is followed byan attack on the General Counsel for failing to call theseemployees as witnesses, which is the subject of the Gen-4 Rosen says she only referred to the employee as "Jackie," which Ifind quite improbable. Rosen testified that she told Roberts that she knewthat the Home had hired other employees from Respondent, "but youmight have one who is trouble," referring to Davis.' It appears that Davis, at the unfair labor practice hearing, testifiedconcerning the conversation with DeVault set forth above. Rosen, itseems, called DeVault to obtain her version of the facts involved.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeral Counsel's motion to strike. Though I disagree with anumber of the things asserted by Respondent in supportof his argument, I see no reason to strike the argument.However, I do not believe that the circumstances in thiscase warrant an inference that the witnesses not calledwould necessarily fail to support Davis. The witnesseswere equally available to Respondent, who also did notcall them. Though Respondent argues that it was un-aware of the missing witnesses before the hearing in thisinstance (a matter which the General Counsel disputes,with some basis), the record shows that Respondent wasgiven a recess at the end of the case to locate one miss-ing witness employed by the Hebrew Home. I fail to seewhy Respondent could not have brought the others, ifthey supported DeVault's position. An inference is notjustified merely because the General Counsel and Re-spondent did not present corroborative evidence. SeeMcCormick, Evidence § 272 (2d ed. 1972).8I have no doubt that a conversation occurred to theeffect testified by Davis, though it is probable that De-Vault referred to a call which Rosen had made to theHebrew Home which was critical of Davis rather thanto a call made directly to DeVault. As the record shows,such a call did occur and undoubtedly was passed on toDeVault as has been found. It has also inferred andfound as stated above, the supervision at the Home wasaware of Davis' involvement with the Union, which isconfirmed in DeVault's question of Davis.Testimony concerning the incident which led toDavis' discharge a week later was adduced throughAlvina Jason, now employed in the accounting depart-ment of the Home, but who was at the time a secretaryin the social services department of the Hebrew Home.At the hearing my impression was that Jason's recollec-tion of the circumstances was something less than clearand not completely reliable. This is confirmed in therecord as indicated in some instances hereinafter.On Monday, September 14, about noon, Jason was sit-ting with a patient, a Ms. Price, in a room at the Home,when she says that she heard a noise or "commotion" inthe hallway. At the time the hall area was very busywith patients going to or being assisted to the diningroom. Jason was sitting at the window of the patient'sroom, near Price, who was asleep. There was apparentlyanother bed in the room which must have been closer tothe door inasmuch as Price's bed was by the window.?Jason asserts that as she was looking at the doorway,which was wide enough to accommodate a wheelchair,she saw a nurses aide (whom she later identified asDavis) push a patient, who Jason says was walkingfeebly. Jason says that she cannot recall whether the pa-tient was using a cane or a walker, asserting the incidente There are many reasons why witnesses are not, and should not be,called. I recall an instance in which a witness not called by either sidewas put on the stand at my insistence to resolve a difficult credibilityconflict. The missing witness concluded by saying that though he wasthere at the time, he did not recall the incident sufficiently to be of anyassistance.7 Jason originally testified that she was not sure whether there was an-other bed in the room-though she thought so-but denied that therewas anyone but Ms. Price in the room. Later she stated that she was notsure whether a second person was in the room, "or whether the bed wasempty."occurred 2 years ago. She says that what she sawthrough the doorway angered her and she came out intothe hall, where she states that she saw Davis push thepatient again.8About this time she says she heard Davissay "something like" (Jason is not sure because of thepassage of time) "I'm not going to do this every day."Jason says that Davis was very angry though no basisfor such a conclusion was given. Later she said thatDavis was shouting at the patient.9Jason states that sheapproached Davis, ascertaining her name from a nametag suspended around her neck, and asked Davis if shecould help Davis. The latter replied, "No, I'm just takingher into the dining room." Though Jason asserts that shewas concerned that the patient might have been hurt,'0she made no effort to secure the patient's name, orsecure the assistance of a floor nurse. Jason says that shedecided that the incident was "none of my business." Shethereupon returned to Price's room. After remainingthere about an hour and a half, she did some typing andother work in the social services department. It was atthis point she says she decided to report the incident shehad observed to DeVault. Two days later, on September16, at the request of DeVault and the administrator of theHome, Jason submitted a written report stating:On Monday, September 14, 1981, while volunteer-ing on the 2nd floor of the Smith-Kogod Building, Iwitnessed a nursing aide, Jacquelyn Davis, push aResident down the corridor toward the activitycenter. When the Resident did not move as fast asshe would have liked her to, she placed both herhands on the Resident's back and pushed her again,shouting, "Come on and get in here, I'm not goingto do this every day."Later that day, DeVault had Jason repeat her chargesto Davis in DeVault's office. Davis vigorously deniedthe accusations. DeVault, asserting that she was satisfiedthat the patient had not been hurt, made no further in-vestigation.When asked how seriously she took such allegations ofpatient abuse, DeVault replied, "It's strictly terminate."However, the evidence shows that in the case of twonurses aides fired on July 24 for verbal and physicalabuse of a patient, these two were fired only after asecond offense.12 At the close of the interview with' When initially describing this incident on direct examination, Jasonused the word "push" and sometimes also "shove." Early in her cross-examination, however, she strongly denied that she said "push," insistingthat she had only used the word "shove." Thereafter, in her testimonyshe described the action as "push."I I note that the first time Jason described the incident, Jason assertedthat Davis "said something like 'I'm not going to do this every day."'(Emphasis added.) It does not appear that Davis was involved in thecommotion that Jason first heard in the hallway.10 Jason so testified at first, but later she denied that she had so testi-fied.I Davis, while admitting the confrontation, denies that Jason was theperson brought into DeVault's office to accuse her on this occasion.'2 It appears from the exhibits in the record that these two were firedfor stuffing a washcloth in the mouth of a patient who insisted that shebe taken to the bathroom. At least one other nursing aide asked to betransferred so that she would not have to work with these two. No otherexample of discharge for patient abuse appears in the record.74 SYLVAN MANOR HEALTH CARE CENTERDavis in her office, DeVault discharged Davis. She saysthat she advised Davis that Davis could have a griev-ance hearing the next morning, but that Davis did notcome for the hearing. Davis denies that she was advisedof her right to such a hearing.Notwithstanding my considerable doubts as to Jason'sreliability as a witness, I am convinced that she sawDavis put her hands on the back of an elderly patientwhom she was assisting to the dining room. ThoughJason emphasizes that Davis "pushed" or "shoved" thepatient, I also have no doubt that she is overstating andcoloring the situation. She describes the patient as elder-ly and senile (at some points she does not seem so surethat she was senile) and shuffling down the hall. Anyconsiderable pressure on the back of such a patientwould undoubtedly cause this patient to stumble or fall.There is no evidence of this, however. Indeed, Jason wasso sure the patient did not fall and was not injured shedid not seek assistance from a floor nurse, or attempt toascertain the patient's identity. Nor did she attempt tobring the incident to anyone's attention until a consider-able time later, when she says she began to have secondthoughts about it. I cannot find on this record that Daviswas abusing a patient on this occasion. Nor do I thinkthat Respondent's claim to the contrary is strenghtenedby Jason's assertion that Davis "shouted" at the patient. Inote that, when she first described the incident, Jasontestified that Davis "said something like 'I'm not going todo this every day."' (Emphasis added.)13DeVault's decision to terminate Davis in these circum-stances raises some questions. Davis had previously beena very good employee with whom the Home had noproblems. Her immediate supervisor described Davis ascaring toward the [patients]." DeVault was convincedthat the patient had not been harmed during this inci-dent. And nothwithstanding her determination not topermit abuse of the patients-with which I heartilyagree-it appears that in the past not all allegations ofpatient abuse have been considered grounds for immedi-ate discharge. Nevertheless, I do not find, as GeneralCounsel urges, that Davis was discharged on this occa-sion because of her previous involvement with theUnion.ConclusionsRespondent argues that "a backpay recipient, such asJacquelyn Davis, forfeits backpay when she voluntarilyquits a job or is terminated for gross misconduct" (Br. 5)."3 Jason's tendency to color her account with her own personal inputis illustrated in her memo of September 16, in her statement that Davispushed the patient "when the patient did not move as fast as she wouldhave liked her to"-an obvious personal comment and conclusion ofJason.There are, indeed, a number of cases which hold thatwhen an employee entitled to backpay quits interim em-ployment willfully or without cause, the employeeshould be considered to have incurred a wilful loss ofpay. See, e.g., Medline Industries, 261 NLRB 1329 (1982),cited by Respondent. Likewise, in a number of cases inwhich an employee entitled to backpay has been dis-charged by an interim employer, the Board has also con-sidered whether the employee has engaged in conductwhich amounted to a willful loss of pay. However, nocase has been cited in which an employee's backpay hasbeen diminished because of such discharge and I amaware of none. See Kansas Refined Helium Co., 252NLRB 1156 (1980), and cases cited at 1162; Gary AircraftCorp., 211 NLRB 554 (1974); Fort Lock Corp., 233NLRB 78 (1977), holding in various circumstances thatthough the employee involved was discharged by an in-terim employer the employee's conduct did not consti-tute willful loss of pay."While the General Counsel has the burden of proofto establish gross backpay," the respondent has theburden of proof to show diminution of that amount,whether such diminution results from the willful loss ofearnings by the failure to either look for or keep a sub-stantially equivalent job ...." Fort Lock Corp., supra at80; Kansas Refined Helium Co., supra. I find that it hasnot been shown in this case that Davis engaged in suchwillful or gross misconduct as to constitute a willful lossof earnings within the Board's precedents.RecommendationsRespondent does not deny the gross backpay figuresset forth in the specification. Though Respondent deniesDavis' interim earnings conceded by the General Coun-sel in the specification, Respondent has not submittedany different figures, or, as has been found, any otherreason to diminish the backpay to which Davis is enti-tled. According to my calculations from the specifica-tion, the net backpay due Davis is S8,206.20. In his briefthe General Counsel, without any explanation therefor,asserts that Davis is due $9,985.26.On the basis of these findings of fact and conclusionsof law and on the entire record in this case, I issue thefollowing recommendedORDERMorton Rosen, Selma Rosen and Sanford Rosen t/aSylvan Manor Health Care Center, Respondent herein,its officers, agents, successors, and assigns, shall pay toJacquelyn Davis $8,206.20 with interest thereon as setforth in Florida Steel Corp., 231 NLRB 651 (1977). Seegenerally Isis Plumbing Co., 138 NLRB 716 (1962).75